Case 9:19-cv-81503-RLR Document 31 Entered on FLSD Docket 05/29/2020 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                       CASE NO.: 9:19-cv-81503

  JEFFREY LINDER, M.D.,

           Plaintiff,

  v.

  THE NORTHWESTERN MUTUAL LIFE
  INSURANCE COMPANY,

        Defendant.
  _____________________________________/

                   DEFENDANT, NORTHWESTERN MUTUAL’S
       MOTION FOR AN ORDER CANCELLING MEDIATION AND REQUIRING THE
                     PARTIES TO RESCHEDULE MEDIATION

           Defendant, The Northwestern Mutual Life Insurance Company (“Northwestern Mutual”),

  pursuant to Local Rule 7.1, respectfully requests this Court enter an order cancelling mediation

  and requiring the parties to reschedule mediation, and states:

           1.       On January 6, 2020, Plaintiff, Jeffrey Linder (“Linder”) and Northwestern Mutual

  jointly noticed Mediation scheduled for May 6, 2020 with Mediator Robert Dulberg in Shutts &

  Bowen LLP’s Miami Office. See Joint Notice [DE 11].

           2.       Due to circumstances related to Covid-19, including delayed third-party subpoena

  responses, on May 1, 2020, Linder and Northwestern Mutual jointly re-noticed mediation for

  July 2, 2020, to occur with Mediator Robert Dulberg in Shutts & Bowen LLP’s Ft. Lauderdale

  Office.1 See Joint Re-Notice of Mediation [DE 26].

           3.       Northwestern Mutual later learned that it accidentally agreed to a date when

  Petrea Wyskochil (the person at Northwestern Mutual familiar with this action and having

  1
   As a courtesy to Plaintiff’s new counsel, who appeared in this action after mediation was initially scheduled,
  Defendant agreed to move the location of the mediation.
Case 9:19-cv-81503-RLR Document 31 Entered on FLSD Docket 05/29/2020 Page 2 of 4



  authority to settle) was unavailable. Ms. Wyskochil is a Lead Disability Benefits Consultant,

  who will be serving as the corporate designee in this case. Ms. Wyskochil is unavailable on July

  2, 2020 because she has pre-planned travel for a multi-day, college-required obligation for her

  daughter.

         4.      Upon learning of the scheduling error, Northwestern Mutual promptly notified

  Plaintiff’s counsel on May 7, 2020 via telephone that there had been a mistake in the scheduling.

         5.      Northwestern Mutual also promptly held additional dates with Mediator Robert

  Dulberg on July 21, 2020 and July 27, 2020, which Northwestern Mutual is still holding as

  alternatives for mediation. Both proposed new dates are prior to the mediation deadline set in

  the Court’s Order Amending Pretrial Deadlines. Order [DE 27], at 1.

         6.      Plaintiff’s counsel has refused to agree to reschedule mediation, requiring the

  filing of the instant motion, and refused to indicate whether they are available on July 21, 2020

  or July 27, 2020.

         7.      As previously noted, Northwestern Mutual has good cause for rescheduling

  mediation. Specifically, the agreement to the prior date was an accident and the Northwestern

  Mutual employee (Ms. Wyskochil) with authority to resolve this matter is unavailable on July 2,

  2020. Moreover, Northwestern Mutual acted diligently in attempting to correct the mistake by

  promptly informing Plaintiff’s counsel and holding new dates with the mediator prior to the

  mediation deadline. Finally, without Ms. Wyskochil at mediation, it is less likely that the instant

  matter will be resolved, wasting time and expense for all parties involved.

         8.      Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant

  met and conferred telephonically on May 7, 2020 and via email on May 18, 2020 with plaintiff’s

  counsel, who opposes the relief sought herein.



                                                   2
Case 9:19-cv-81503-RLR Document 31 Entered on FLSD Docket 05/29/2020 Page 3 of 4



         WHEREFORE, for these reasons and good cause shown herein, Northwestern Mutual

  respectfully requests this Court enter an order cancelling the mediation and requiring the parties

  to reschedule mediation.


                                                        Respectfully Submitted,

                                                        SHUTTS & BOWEN LLP
                                                        Attorneys for Defendant
                                                        200 South Biscayne Boulevard
                                                        Suite 4100
                                                        Miami, Florida 33131
                                                        Tel: (305) 358-6300
                                                        Fax: (305) 381-9982

                                                    By: /s/ Jake Monk
                                                        John E. Meagher
                                                        Florida Bar No. 511099
                                                        jmeagher@shutts.com
                                                        Jake Monk
                                                        Florida Bar No. 100321
                                                        jmonk@shutts.com

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 29, 2020 I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the below Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                        /s/ Jake Monk
                                                        Of Counsel




                                                   3
Case 9:19-cv-81503-RLR Document 31 Entered on FLSD Docket 05/29/2020 Page 4 of 4



                                       SERVICE LIST


            Jeffrey Linder, M.D. v. The Northwestern Mutual Life Insurance Company
                    United States District Court, Southern District of Florida
                                    CASE NO. 19-cv-81503RLR

  Benrubi Law, P.A.
  Richard M. Benrubi, Esq.
  1401 Forum Way
  Suite 600
  West Palm Beach, FL 33401
  T: (561) 296-3963
  F: (561) 478-3111
  RBenrubi@benrubilaw.com
  cgarcia@benrubilaw.com
    Attorneys for Plaintiff




  MIADOCS 20200050 3




                                              4
